DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 05/15/2021. Claims 21-30 are pending in the current office action. All previous claims 1-20 have been cancelled by the Applicant. Claims 21-30 are new claims. Claim 30 is withdrawn as being drawn to non-elected Group II and claims 21-29 are examined herein as being drawn to elected Group I. 

Status of the Rejection
The claim objections and all 35 U.S.C. § 112(b) rejections are obviated by Applicant’s cancellation of all previous claims. 
All 35 U.S.C. § 103 rejections from the previous office action are obviated by Applicant’s cancellation of all previous claims. 
New claim objections are necessitated by the amendments. 
New grounds of rejection under 35 U.S.C. § 103 are necessitated by the amendments for new claims 21-29. 

Claim Objections
Claims 21 and 22 objected to because of the following informalities: 
Claim 21, line 7: please amend to add “of” after plurality to recite “wherein each node-pore section comprises a plurality of alternating nodes and pores”. 
Claim 21, line 8: please amend to recite “providing repeated expansion and contraction of [[the]]a width of the microfludic channel”. 
Claim 21, line 14: please amend to recite “the baseline value” to be consistent with line 13. 
Claim 21, line 15: please correct the typographical error “exists” to “exits” to recite “as the cell enters and exits subsequent nodes”. 
Claim 21, line 16: please amend to recite “which has a width narrower than [[the]]a diameter of the cell”. 
Claim 21, line 19: please amend to recite “and the nodes and the pores”. 
Claim 22, line 2: please amend to recite “and the nodes and the pores”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al. (US 2014/0299521 A1) in view of Babahosseini et al..
Regarding claim 21, Sohn discloses a 
a microfluidic channel comprising a first node-pore section, 
electrodes applying a constant voltage and measuring changes in current across the microfluidic channel (the detector is a four point detector with two inner electrodes and two outer electrodes aligned along the conduit [Paras. 0068-0069, 0072, 0146-0147, 0150; Claims 3 and 12; Figs. 1-5; Note: the limitations “applying a constant voltage” and “measuring changes in current across the microfluidic channel” are intended use limitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, the inner and outer electrodes are identical in structure (i.e., alignment along the conduit/channel) and thus each pair of inner/outer electrodes 
and containing a cell transiting the microfluidic channel (detectable particles include cells such as [Paras. 0002, 0012, 0025-0029, and 0081; Figs. 10-14]);
wherein each node-pore section comprises a plurality [of] alternating nodes and pores, with the nodes wider than the pores, providing repeated expansion and contraction of [a] width of the microfluidic channel, so that a current pulse is generated by the cell transiting the microfluidic channel (each of the node-pore sections comprise alternating pores/conduits and nodes with the nodes wider than the pores/conduit that such that the channel expands and contracts and width along the length of the microfluidic channel and a current pulse is generated as the cell transits the channel [Para. 0075 discusses the current pulses as the particles transit the channel; Figs. 3biii and 3biv demonstrate the width of the channel at the pore/conduit section (3biii) and the node section (3biv); also see Figs. 1, 3a, 4, 5, and 9a]);
wherein the mechano-node-pore sensor is configured such that upon entering the microfluidic channel, the cell partially blocks the current, and consequently, the current drops from a baseline (the current decreases from the baseline current when a particle passes through conduit/pore section 70 [Para. 0075; Fig. 1a-1b]), and when the cell enters a first node of the first node-pore section, the current returns to the baseline (the current increases as the particle passes through the node 50 back to the baseline value [Para. 0075; Fig. 1a-1b]), 
Sohn is silent on the device comprising a contraction section and thus fails to expressly teach a “a contraction channel” such that “upon entering the contraction channel, which has a width narrower than a diameter of the cell, the cell deforms, and blocks more of the current, such that the current drop from baseline is greater than that resulting from the cell transiting the pore of the first nano-pore section”. 
The use of a contraction channel, however, is well-known in the art for measuring the elastic properties of cells. For example, Babahosseini teaches a microfluidic channel that includes a constriction channel in the microfluidic channel such that a cell deforms as it is pulled through the channel [Pg. 1, Design and Fabrication]. Babahosseini further teaches that the average deformability of the cell is larger in cancerous cells than it is in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Sohn, which is a device and method for measuring cellular proliferative diseases such as cancer cells [Para. 0108], to further include a constriction channel in the conduit at any location in the conduit/microfluidic channel (e.g., at the midpoint of the structure shown in Fig. 4), because Babahosseini teaches that constriction channels in microfluidic devices allows for the detection of cancerous cells by measuring the transit time and correlating with the stiffness/deformation of the cells wherein non-malignant cells have an average transit time that is 1.8-1.9 fold larger than malignant cells [abstract; Pg. 3, Results; Table 1] and thus would provide the additional benefit of a high-throughput alternative for AFM measurement while providing information regarding relative cell stiffness, the homogeneity of the cell sample, and the health status of the cells [Conclusions]. The claimed limitations are further obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a constriction channel as 
Furthermore, the limitation “wherein the mechano-node-pore sensor provides simultaneous measurement of the cell’s diameter, transit time, transverse deformation, and recovery from deformation” is interpreted as intended use and/or a functional limitation. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, 
Regarding claim 22, modified Sohn discloses the limitations of claim 21 as discussed previously. Sohn, as modified by Babahosseini above, discloses wherein the contraction channel is 10 or 12 μm wide (the constriction channel is 6 μm x 12 μm rectangular [Pg. 1, Design and Fabrication; Note: either dimension could be interpreted as “width” as the instant claims do not define a “width” axis]). Sohn further discloses wherein the conduit/pore has a diameter of 25 μm [Para. 0041]. Sohn is silent, however, on a specific embodiment wherein the nodes are 85μm wide.
Sohn does disclose, however, wherein the nodes have a diameter that is 300% or more larger than the conduit and in certain embodiments the node has a diameter of 1 μm to 100 μm [Para. 0044]. Given the teachings of Sohn regarding a node diameter in the range of 1 μm to 100 μm, it would have been obvious to have selected and utilized a diameter within the taught range, including the claimed diameter of 85 μm. It has been 
Regarding claim 23, modified Sohn discloses the limitations of claim 21 as discussed previously. Sohn, as modified by Babahosseini above, further discloses wherein the contraction channel has a length providing ~30 ms over which time the cell experiences constant applied strain (the peak transit time for MDA-MB-231 was 40ms, which meats the limitations of providing ~30 ms over which time the cell experiences constant applied strain as the cell is constrained for 40 ms and thus necessarily experiences strain in the constriction channel for ~30ms [Table 1 and Fig. 5]). 
Alternatively, the limitations of claim 23 are interpreted as article worked upon limitations. The limitations of the claim further limits the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. The transit time of the device depends upon the particle/cell being tested. For instance, the cell MDA-MB-231 has a transit time of 0.04 seconds (40 ms) while the cell MCF10A has a transit time of 0.07 seconds (70 ms). The same structure thus yields two different transit times (i.e., the time for which the cell experiences strain). Since the claim appears to further limit the transit time, rather than the actual length of the channel, the limitation further limits the sample rather than the length. For instance, any given length will have plural transit times depending upon the cell being tested and thus limiting the transit time to 30ms further limits the cell being tested rather than or in addition to the length of the channel. Since the claims further limits the transit time of the cell through the constriction channel (material worked 
Regarding claims 24-25, modified Sohn discloses the limitations of claim 21 as discussed previously. The limitations of claims 24-25 further limit the sample but fail to further limit the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" [MPEP 2115]. Since the claims further limit the cell diameter (material worked upon) but fails to limit the mechano-node-pore sensor (by a structure being claimed), the limitations of the claim have limited patentable weight. Examiner notes, however, that Sohn expressly discloses wherein the cell can have a diameter of 20 μm or less or 15 μm or less [Para. 0074], of instant claim 24, and wherein the cell is a cellular proliferative disease such as a cancer cell [Para. 0108], of instant claim 25. 
Regarding claim 26, modified Sohn discloses the limitations of claim 21 as discussed previously. Sohn further discloses wherein the device comprises a filter configured to exclude from the microfluidic channel clusters of cells that may otherwise clog the microfluidic channel (the device further includes a filter that is positioned upstream from the conduit so as to prevent large particles from clogging the conduit [Para. 0067]).
Regarding claim 27, modified Sohn discloses the limitations of claim 21 as discussed previously. Sohn further discloses wherein the device comprises a filter configured to exclude from the microfluidic channel clusters of cells that may otherwise clog the microfluidic channel (the device further includes a filter that is positioned 
Sohn is fails to expressly teach wherein the filter is 25 μm in width.
Sohn does disclose, however, wherein the particles can have an average diameter of 15 μm or 20 μm, as outlined in the rejection of instant claim 24 above [Para. 0074]. Given the purpose of the filter is to “prevent large particles from clogging the conduit” [Para. 0067], and the target particle size can be 15 μm or less, or 20 μm or less [Para. 0074], it would have been obvious to one having ordinary skill in the art to have formed the filter with a width larger than the target particle diameters. For example, it would have been obvious to have formed the filter with a diameter larger than 20 μm (e.g., 25 μm) in order to filter any particle/cell that is 25 μm or larger while allowing the target particles of 20 μm or less to pass freely as such filtering of larger particles to prevent clogging is the entire purpose of the filter as taught by Sohn in Para. 0067.
Regarding claim 28, modified Sohn discloses the limitations of claim 21 as discussed previously. The limitation “wherein the constant voltage is 1V” is interpreted as an intended use limitation. Apparatus claims cover what a device is
Regarding claim 29, modified Sohn discloses the limitations of claim 21 as outlined previously. The limitation “configured to provide a whole-cell deformability index (wCDI) normalizing the effects of the cell’s diameter” is interpreted as an intended use limitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim [MPEP 2114]. In the instant case, the structure of the node-pore sensing device disclosed by Sohn, as modified by Babahosseini, teaches all of the structural limitations of claims 21/29. Absent any clear and convincing evidence and/or arguments to the contrary, the structure of modified Sohn is configured to and capable of performing the intended use/functional limitations of being configured to provide a whole-cell deformability index (wCDI) normalizing the effects of the cell’s diameter. Examiner further notes that Sohn expressly teaches wherein a current pulse is generated by the cell transiting the microfluidic channel wherein the particle size/diameter, transit time, and flow rate can be measured [Paras. 0083-0086, 0090; Figs. 1, 3a, 4b-e, 5, 7-14] and Babahosseini discloses measuring various properties through the constriction area including elasticity and transit time, wherein the length of the contraction channel and the fluid viscosity would be known [Table 1], and thus Sohn as modified by Babahosseini above is specifically configured to perform the intended use limitations of claim 29.  

Response to Arguments
Applicant provided no arguments with regards to the prior grounds of rejection as the amendment entered all new claims and cancelled all previous claims. The new grounds of rejection teach all of the features of the new claims as outlined above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adamo et al. (A Adamo, A Sharei, L Adamo, B Lee, S Mao, KF Jensen, Microfluidics-based assessment of cell deformability, Anal. Chem. 84 (2012) 6438-6443) teach an electrochemical microfluidic cell for testing the deformability of cells as they pass through a compression channel. Guo et al. (Q Guo, SP Duffy, K Matthews, AT Santoso, MD Scott, H Ma, Microfluidic analysis of red blood cell deformability, J. Biomechanics 47 (2014) 1767-1776), Handayani et al. (S Handayani, DT Chiu, E Tjitra, JS Kuo, D Lampah, E Kenangalem, L Renia, G Snounou, RN Price, NM Anstey, B Russel, High deformability of plasmodium vivax-infected red blood cells under microfluidic conditions, J. Infectious Diseases 199 (2009) 445-450), Myrand-Lapierre et al. (ME Mayrand-Lapierre, X Deng, RR Ang, K Matthews, AT Santoso, H Ma, Multiplexed fluidic plunger mechanism for the measurement of red blood cell deformability, Lab Chip 15 (2015) 159-167), Quinn et al. (DJ Quinn, I Pivkin, SY Wong, KH Chiam, M Dao, GE Karniadakis, S Suresh, Combined simulation and experimental study of large deformation of red blood cells in microfluidic systems, Annals of Biomedical Engineering 39(3) (2011) 1041-1050), Shelby et al. (JP Shelby, J White, K Ganesan, PK Rathod, DT Chiu, A microfluidic model for single-cell capillary obstruction Zheng et al. (Y Zheng, E Shojaei-Baghini, C Wang, Y Sun, Microfluidic characterization of specific membrane capacity and cytoplasm conductivity of single cell, Biosensors and Bioelectronics 42 (2013) 496-502) disclose the use of a compression channel to measure the deformability of cells as they pass through the compression channel. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Examiner, Art Unit 1795